UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas 66214 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 1, 2008, there were 7,609,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 1 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2008 (Unaudited) and June 30, 2007 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three and Nine Months Ended March 31, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended March 31, 2008 and 2007 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Review Report of Independent Registered Public Accounting Firm 19 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4. Controls and Procedures 30 PART II Other Information ITEM 1. Legal Proceedings 30 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 6. Exhibits 32 Signatures 33 2 Index PART IFINANCIAL INFORMATION 1.FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) (Unaudited) March 31, June 30, 2008 2007 ASSETS Current Assets Cash and cash equivalents $ 20,766 $ 22,789 Accounts receivable (net of allowance of $850 and $1,079) 9,447 11,481 Inventories 97 196 Deferred income taxes 815 957 Prepaid expenses and other current assets 942 843 Total current assets 32,067 36,266 Fixed assets, net 1,929 1,210 Capitalized software costs, net 16,238 18,005 Goodwill, net 7,067 3,739 Other intangible assets, net 1,453 - Other long-term assets 35 100 Total Assets $ 58,789 $ 59,320 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,296 $ 1,171 Current portion of note payable - 4 Advances from customers 8,921 7,246 Accrued expenses and other current liabilities 3,571 3,511 Total current liabilities 13,788 11,932 Deferred income taxes 5,413 5,357 Total liabilities 19,201 17,289 Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued - - Common stock, $.10 par value; authorized 25,000,000 shares; 8,158,000 and 8,151,000 shares issued as of March 31, 2008 and June 30, 2007, respectively 816 815 Additional paid-in capital 31,129 30,690 Treasury stock, 549,000 shares at March 31, 2008 (3,318 ) - Retained earnings 10,855 10,413 Accumulated other comprehensive income 106 113 Total stockholders' equity 39,588 42,031 Total Liabilities and Stockholders' Equity $ 58,789 $ 59,320 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Amounts in thousands, except earnings per share) (Unaudited) Three months ended March 31, (Unaudited) Nine Months ended March 31, 2008 2007 2008 2007 Revenue System sales $ 2,659 $ 4,887 $ 8,881 $ 12,100 Services 7,180 6,170 20,361 18,694 Total revenue 9,839 11,057 29,242 30,794 Cost and Expenses Cost of systems (1) 835 802 2,209 2,133 Cost of services 2,364 2,198 6,878 6,118 Amortization of capitalized software costs 1,441 1,354 4,312 3,982 Software development costs 1,035 999 2,981 2,983 Selling general and administrative 3,852 4,729 12,528 13,408 Total costs and expenses 9,527 10,082 28,908 28,624 Operating income 312 975 334 2,170 Interest and other income 195 250 734 735 Interest and other (expense) (7 ) 6 (41 ) 52 Income before income taxes 500 1,231 1,027 2,957 Income tax expense (184 ) (400 ) (585 ) (1,057 ) Net income 316 831 442 1,900 Other comprehensive income Foreign currency translation adjustment (1 ) 64 (7 ) 92 Comprehensive income $ 315 $ 895 $ 435 $ 1,992 Net income per Common Share Basic $ 0.04 $ 0.10 $ 0.05 $ 0.23 Diluted $ 0.04 $ 0.10 $ 0.05 $ 0.23 Weighted Average Common Shares Outstanding Basic 7,918 8,122 8,076 8,110 Diluted 8,273 8,440 8,411 8,391 (1) Excludes amortization of capitalized software costs See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine Months Ended March 31, 2008 2007 Cash Flows From Operating Activities Net income $ 442 $ 1,900 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 4,900 4,435 Loss on write-off of fixed assets 11 - Stock based compensation expense 493 200 Deferred tax provision 372 926 Excess tax benefit from exercise of stock options - (35 ) Provision for doubtful accounts 31 327 Changes in operating assets and liabilities, net of effect of acquisition: Accounts receivable 2,504 (4,667 ) Inventories 99 35 Prepaid expenses and other assets (27 ) (210 ) Accounts payable, accrued expenses and advances from customers 1,722 2,364 Net cash provided by operating activities 10,547 5,275 Cash Flows From Investing Activities Acquisition of fixed assets (1,171 ) (446 ) Capitalized software costs (2,546 ) (3,040 ) Acquisition of business (5,524 ) - Net cash used in investing activities (9,241 ) (3,486 ) Cash Flows From Financing Activities Proceeds from exercise of stock options - 439 Excess tax benefit from exercise of stock options - 35 Repurchase of common stock (3,318 ) - Principal payments on note payable (4 ) (18 ) Net cash provided by (used in) financing activities (3,322 ) 456 Foreign currency translation adjustments (7 ) 92 Net (decrease) increase in cash and cash equivalents (2,023 ) 2,337 Cash at beginning of period 22,789 18,996 Cash at end of period $ 20,766 $ 21,333 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest on notes payable $ - $ 1 Income taxes paid (received) $ 154 $ (49 ) 5 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2007, included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three and nine months ended March 31, 2008 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three and nine months ended March 31, 2008 and 2007, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3.TREASURY STOCK In February 2008, the Board of Directors of the Company approved a share repurchase program, authorizing Mediware to repurchase up to $4.0 million of its Common Stock, at times and prices as the President andChief Executive Officer or the Chief Financial Officer of the Company shall determine to be appropriate.The program has no expiration date, and Mediware has no obligation to purchase shares under the program.Pursuant to the program, Mediware repurchased 549,000 shares at a cost of $3,318,000 during the quarter ended March 31, 2008. Shares of Common Stock repurchased by the Company are recorded at cost as treasury stock and result in a reduction of stockholders' equity in the accompanying consolidated balance sheets. When shares are reissued, the Company uses the weighted average cost method for determining cost. The difference between the cost of the shares and the issuance price is added or deducted from additional paid-in capital. 4.ACQUISITIONS On October 31, 2007, Mediware acquired substantially all of the assets of Integrated Marketing Solutions, LLC, a Maryland limited liability company (“IMS”).IMS was a leading provider of software products and services to blood and plasma donation centers.IMS serviced the blood donor center industry by providing integrated software, programs and services which supported donor recruitment, call centers, customer service, hospital services, sales and prospecting.Following the acquisition, the Company began to provide software products and services targeting blood and plasma donation centers in North America and Europe.This software addresses the competitive nature of the blood supply market by enabling blood and plasma collection facilities with web-based tools to better manage relationships with donors, staffing and hospitals.These products facilitate blood and plasma donor centers’ donor recruitment and retention, improve blood drives, and enable hospitals with electronic tools to order, ship and track products. 6 Index The acquired IMS assets generate revenue through subscription sales of web-based applications and by providing professional and promotional services to its customers. Subscription revenues are recognized evenly over the subscription period. Service revenues are recognized as the service is rendered. Promotional revenues are recognized as the promotional goods and services are rendered. The purchase price paid for the assets of IMS consists of an initial purchase price of $5,458,000 paid in cash at the closing, plus contingent consideration up to $575,000 based upon the achievement of certain revenue milestones.The purchase price is also subject to a working capital adjustment.The Company incurred $66,000 of legal and accounting fees related to this transaction which have been included in the purchase price.The Company expects to finalize the purchase price, including all contingent consideration, by October 2008.The results of the IMS acquisition are included in the accompanying condensed consolidated financial statements from the date of acquisition. The Company has accounted for the acquisition of IMS as the purchase of a business under U.S. Generally Accepted Accounting Principles.The assets and liabilities of IMS were recorded as of the acquisition date, at their respective fair values.The purchase price allocation is based on the estimated fair value of assets acquired and liabilities assumed.The preparation of the valuation required the use of significant assumptions and estimates.These estimates were based on assumptions that the Company believes to be reasonable.However, actual results may differ from these estimates. The following summarizes the preliminary purchase price allocation: Purchase Price Allocation Accounts receivable $ 501,000 Fixed assets 35,000 Intangible assets subject to amortization 1,564,000 Goodwill 3,502,000 Other long-term assets 7,000 Accounts payable (50,000 ) Customer advances (35,000 ) Total Purchase Price $ 5,524,000 The excess of the purchase price over the fair value of net tangible assets acquired was allocated to specific intangible asset categories and goodwill as follows: Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 473,000 5.0 years 25.9% Customer relationships 1,056,000 7.0 years 25.9% Non-compete agreements 35,000 1.5 years 24.0% $ 1,564,000 6.3 years Goodwill $ 3,502,000 The Company believes that the estimated tangible assets represent fair value at the date of acquisition.The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. 7 Index The Company valued the purchased technology using the relief from royalty method, which is considered an income approach.The underlying principal of the relief from royalty method is that the value of purchased technology can be estimated by determining the cost savings the company achieves by not having to license the software and pay royalties.This method requires the use of certain estimates, including forecasted sales, royalty rates and discount rates.Based on this methodology the Company assigned the value of purchased technology at $473,000.The Company is amortizing this amount over its estimated useful life of 5 years. The Company valued the customer relationships using the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of customer relationships at $1,056,000.The Company is amortizing this amount over its estimated useful life of 7 years. The Company valued the non-compete agreements using an income approach.This methodology determines the impact on discounted net cash flow should the restricted parties decide to compete directly against the Company.This method requires the use of certain estimates, including projected cash flows, discount rates and probability factors related to the likelihood of future competition.Based on this methodology the Company assigned the value of non-compete agreements at $35,000.The Company is amortizing this amount over its estimated useful life of 1.5 years. Goodwill is expected to be deductible for tax purposes. 5.
